506 U.S. 814
HARTFORD FIRE INSURANCE CO. ET AL.v.CALIFORNIA ET AL. andMERRETT UNDERWRITING AGENCY MANAGEMENT LTD. ET AL.v.CALIFORNIA ET AL.
No. 91-1111.
No. 91-1128.
Supreme Court of United States.
October 5, 1992.

1
C. A. 9th Cir. Motion of Brokers & Reinsurance Markets Association for leave to file a brief as amicus curiae in No. 91-1111 granted. Certiorari granted in No. 91-1111 limited to Questions 1 and 2 presented by the petition. Certiorari granted in No. 91-1128. Cases consolidated and a total of one hour alloted for oral argument. Reported below: 938 F.2d 919.